Allowability Notice
This communication is responsive to amendment filed on 12/14/2021. 

Status of Claims:
Claims 1-4, 6-12 and 14-15 are allowed.

Reasons for Allowance
3.	Claims 1-4, 6-12 and 14-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 09/11/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 1 or 10 as a whole including “…and assign a controller function, for executing processing of the access request, to one of the plurality of second nodes based on a comparison between the first amount of data transfer and the second amount of data transfer, wherein the host and the first node are connected using a communication area including a low-speed communication area with low data communication performance, in a case where the second amount of data transfer is increased larger than the first amount of data transfer, the controller function determines an assignment destination of the controller function to be the one of the plurality of second nodes connected to the first node using a high-speed communication area, and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455